DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 8/8/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 5/11/2022 listed below have been reconsidered as indicated.
a)	Any objections and rejections of claims 2, 7 and 11-20 are rendered moot by the cancellation of those claims.

b)	The rejections of claim 1 under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more are withdrawn in view of the amendments to the claims requiring a practical application of the underlying judicial exceptions.

c)	The rejections of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the amendments to the claims.

d)	The rejections of claim(s) 1 under 35 U.S.C. 102(a)(1) as being anticipated by Kleinloog (Stroke. 2016. 47(5):1286-1293 and Supplementary Materials) are withdrawn in view of the amendments of the claims.

e)	The rejections of claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (Neurosci Bull. 2014. 30(1):99-106) are withdrawn in view of the amendments of the claims.

f)	The rejections of claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabatino (Journal of Biological Regulators & Homeostatic Agents. 2013. 27(3): 10 pages; cited on the 3/31/2021 IDS) are withdrawn in view of the amendments of the claims.

g)	The rejections of claims 1 under 35 U.S.C. 103 as being unpatentable over Sabatino (Journal of Biological Regulators & Homeostatic Agents. 2013. 27(3): 10 pages; cited on the 3/31/2021 IDS) in view of Bey (AJR. 2011. 196:32-44) are withdrawn in view of the amendments of the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Election/Restrictions
The election of species requirement from 12/16/2021 is withdrawn. Claims 3-6 and 8-10 are examined in this Office action.

Drawings
The drawings were received on 8/8/2022.  These drawings are not accepted. The text of Figures 4A-D is highly pixelated and not suitable for publication purposes. See MPEP 608.02(b)(I).
It is suggested the size of the text in Figure 4 be increased and text not be printed over shaded portions of the figure. Alternately, the figures may be submitted as color drawings along with the required petition, fee and amendments to the specification.

Specification
The use of terms, such as Illumina® and HiSeq®, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The Remarks argue the limited use of any such marks in this application does not adversely affect their validity as commercial Remarks (p. 5).
The objection to the specification is maintained. The terms should be accompanied by the generic terminology and should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. See MPEP 608.01(v).

Claim Interpretation
Claim 1 is drawn to a method for determining a presence of an intracranial aneurysm in a subject. Carrying out parts (i) and (ii) are sufficient for determining the presence of the intracranial aneurysm.
The method as amended further requires a treating step in which the intracranial aneurysm is treated with a flow diverter, endovascular coiling or surgical clipping.
The analyzing of a biological sample involves the analysis of biomarkers comprising neutrophil RNA expression. The analysis is interpreted as being done at the level of RNA expression. While the biomarkers comprise “neutrophil RNA expression”, the description does not limit the type of biological samples to neutrophil samples.

Claim Objections
Claim 1 is objected to because of the following informalities:  as amended the claim requires a step of “treating the intracranial aneurysm…”.  It is suggested the preamble be amended to reflect the purpose of the method is to treat an intracranial aneurysm based on the determination.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The rejections have been modified as necessitated by the amendments to the claims.
The specification, while being enabling for methods for determining a presence of an intracranial aneurysm in a subject and treating the intracranial aneurysm based on analyzing a neutrophil sample from the subject for RNA expression of the claimed biomarkers and determining a intracranial aneurysm is present when the determined expression of the biomarkers is different from the control based on the expression the biomarkers in neutrophils of an individual that does not have an intracranial aneurysm, does not reasonably provide enablement for methods for determining a presence of an intracranial aneurysm in a subject based on analyzing any biological sample from the subject to determine a intracranial aneurysm is present when the determined expression of the biomarkers is different the claimed control.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
Nature of the Invention and Scope of the Claims:
The claims are broadly drawn to methods for determining a presence of an intracranial aneurysm in a subject and treating the intracranial aneurysm. The term “biological sample” broadly encompasses any type of biological sample, such as hair, saliva, blood, muscle, skin, cells, etc.
Teachings in the Specification and Examples:
The instant specification describes analyzing the mRNA expression levels of genes within neutrophils obtained from a subject with an intracranial aneurysm and comparing it to the expression of mRNA of genes within neutrophils from a subject without an intracranial aneurysm. This comparative analysis allowed applicant to identify a set of genes that were differentially expressed between the two groups and permitted applicant to differentiate within a validation cohort, those individuals with an intracranial aneurysm from those without one. See paras. 60, 88, 94, 102 and 124.
The instant specification is silent regarding other types of biological samples.
State of the Art and Unpredictability of the Art:
The level of skill in the art is deemed to be high, however, the predictably associated with determining the presence of an intracranial aneurysm in a subject based on the different in any expression of a biomarker in any biological sample relative to any control is higher. The unpredictability is described below.
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
	The state of the art demonstrates that expression levels vary between tissues and tissues have expression profiles that are unique to the particular tissue analyzed. See Saito-Hisaminato (DNA Research. 2002. 9:35-45). Furthermore, even within a blood sample, the different types of cells have unique expression profiles. See Allantaz (PLoS ONE. 2012. 7(1):e29979) and Kumar (Nature Communications. 2015. 6:Article number 7971). Thus, it is unpredictable whether the RNA expression levels observed in neutrophils as described in the instant specification can reasonably extrapolated to other types of biological samples.
Quantity of Experimentation:
	In order for one of ordinary skill in the art to practice the claimed method as broadly claimed, undue experimentation would be required. A number of parameters, including RNA expression in a variety of types of biological samples, would have to be studied to establish that one could reasonably determine the presence of an intracranial aneurysm in a subject using methods encompassed by the full scope of the claims.
Conclusions:
Thus, given the breadth of claims in an art whose nature is identified as unpredictable and the large quantity of research required to define these unpredictable variables is balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Response to the traversal of the enablement
	The Remarks argue the claims have been amended as suggested by the Examiner and are based on analyzing a neutrophil sample from the subject for RNA expression of the claimed biomarkers (p. 5-6).
	The arguments have been fully considered and are not persuasive. The arguments are not fully commensurate with the scope of the claims as the claims recite “a biological sample” which is analyzed. A “biological sample” broadly encompasses any type of biological sample, such as hair, saliva, blood, muscle, skin, cells, etc. The interpretation is consistent with the description in paragraph 39 of the instant specification of “biological samples”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are new rejections in view of the amendments to claim 1 limiting it to a particular species.
Regarding claim 3, the claim is incomplete because it depends from a canceled claim.
Claims 4-6 depend from claim 3 and are rejected for the same reason.
Regarding claim 8, the claim is incomplete because it depends from a cancelled claim.
Regarding claim 9, the claim is incomplete because it depends from a cancelled claim.
Regarding claim 10, the claim is incomplete because it depends from a cancelled claim.
Regarding claims 8-10, the claims depend from claim 7, which originally depended from claim 1. Claims 8-10 are being treated as depending from claim 1 in view of the cancellation of claim 7.
It is unclear how the claims further limit the “determining” steps of amended claim 1.
It is unclear if the claims are reciting a step which the method “further” comprises.
It is unclear how the recited “determining” is carried out because the RNA expression of the recited markers is not analyzed in view of the amendments to claim 1.

Response to the traversal of the indefiniteness rejections
	The Remarks argue the amendments clarify the scope of the claims (p. 6).
	The claims are rejected for the reasons provided above. The arguments do not address these rejections.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634